Title: To George Washington from Major General Philemon Dickinson, 28 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Meeting House [Monmouth, N.J., 28 June 1778]½ past 5, OClock P.M.
                    
                    By Intelligence this moment received, from a Person, who was within three miles of the Court House, the Enemy had not advanced upon the Middle town road, further than two Miles—& that no Baggage, has been sent down that road. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                